ORDER
PER CURIAM.
Appellant, Richard Thomas (“movant”), appeals the judgment of the Circuit Court *112of Jefferson County denying his 29.15 motion for post-conviction after an evidentia-ry hearing. Movant seeks to vacate his convictions and sentences for assault in the first degree, section 565.050 RSMo 1994,1 armed criminal action, section 571.015 and unlawful use of a weapon section 571.030. Movant was sentenced to ten years imprisonment for assault in the first degree and a concurrent term of three years imprisonment for armed criminal action and received a $250.00 fine for unlawful use of a weapon. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutoiy references are to RSMo 1994, unless otherwise indicated.